COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


DARRELL M. VARNER
                                             MEMORANDUM OPINION*
v.   Record No. 2332-00-4                         PER CURIAM
                                               JANUARY 23, 2001
HAMILTON IRON WORKS, INC. AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lawrence J. Pascal; Ashcraft & Gerel, on
             brief), for appellant.

             (Roger S. Mackey; Law Offices of Roger S.
             Mackey, on brief), for appellees.


     Darrell M. Varner (claimant) contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that his cerebral hematoma and resulting disability were

causally related to his compensable May 6, 1996 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In affirming the deputy commissioner's decision that

claimant failed to establish a causal connection between his

May 6, 1996 fall at work and his subsequent June 1, 1996 fall

and related disability, the commission found as follows:

          [N]o medical report authored prior to the
          June 1, 1996 incident references an injury
          to the head as a result of the May 6, 1996,
          accident or notes any complaints of
          lightheadedness or dizziness between May 6,
          and June 1, 1996. During this period, the
          claimant was examined on four occasions by
          two different physicians, Dr. [Roger]
          Gisolfi and Dr. [Robert] Kitchen.

               Dr. Gisolfi, the physician who examined
          the claimant on May 13, 23, and 30, 1996,
          indicated in a July 19, 1996, letter to the
          insurer that the claimant suffered from an
          unrelated intracerebral hemorrhage. Dr.
          [Fraser] Henderson, the neurosurgeon who
          performed the surgery for the left cerebral
          hematoma on June 1, 1996, noted an
          eight-hour history of dizziness. Dr.
          Henderson's initial assessment was that the
          hematoma was hypertensive in origin. His
          subsequent revised report linking the
          hematoma to the May 6, 1996, fall was
          premised on the assumption that the claimant
          had continuous symptoms of lightheadedness
          and dizziness from the time of the fall to
          the time of the diagnosis of the hemorrhage
          on June 1, 1996. This assumption is
          unsupported by the contemporaneous medical
          records. Dr. Henderson's reports fail to
          indicate that he reviewed the pre-June 1,
          1996 medical records.


                              - 2 -
     The commission's factual findings are fully supported by

the record.   Based upon the lack of any support in the

contemporaneous medical records for the change in Dr.

Henderson's initial opinion regarding causation, and the

contrary medical opinions of Dr. Gisolfi, Dr. Ramon B. Jenkins,

and Dr. Bruce J. Ammerman, the commission, as fact finder, was

entitled to reject Dr. Henderson's opinions.    "Medical evidence

is not necessarily conclusive, but is subject to the

commission's consideration and weighing."     Hungerford Mechanical

Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215

(1991).   "Questions raised by conflicting medical opinions must

be decided by the commission."     Penley v. Island Creek Coal Co.,

8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     Moreover, in light of the lack of "medical documentation of

any head trauma or related symptoms between May 6, 1996, and the

June 1, 1996, fall at home," the commission, as fact finder, was

entitled to give little probative weight to the testimony of

claimant's wife and to conclude that "the claimant has [not]

proven a causal relationship between the fall of May 6, 1996, at

work and his cerebral hematoma."

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained his burden of proof.

Accordingly, the commission's findings are binding and

conclusive upon us on appeal.



                                 - 3 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 4 -